DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains more than 150 words which will not assist readers in deciding quickly regarding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 recites the limitation “the endocervical/lower uterine body area” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.



Regarding claim 1, line 5, the limitation “a ejector tube” appears to be amended to recite “an ejector tube” in order to correct grammatical error.

Regarding claim 10, the limitation “the same” appears to be amended to recite “same”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “tablet-like medication” renders the claim indefinite because the original disclosure do not define the structure or shape of “tablet-like medication”. Additionally, the claim is unclear if medication with shape similar to tablet is positively claimed as a part of the invention. Furthermore, the claims and the original disclosure is silent regarding whether the medication is “tablet-like medication” in 

Regarding claim 1, lines 9-10, the limitation “the receiving cavity being configured in the ejector head” renders the claim indefinite because the claim is unclear regarding how the receiving cavity is configured in the ejector head. For e.g. is the receiving cavity configured to be received in the ejector head or something else? For examination purposes, examiner construes that the ejector head has a receiving cavity.

Regarding claim 1, last line the limitation “the wire being configured to the middle portion of the ejector tube” renders the claim indefinite because the claim is unclear regarding how the wire is configured to the middle portion of the ejector tube. For e.g. is the wire configured to couple to the middle portion of the ejector tube or something else? For examination purposes, examiner construes that the wire is passing through the middle portion.

Claims 2-14 being dependent on claim 1 are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mende (US 2,509,241).
Regarding claim 1, Mende teaches an endocervical labor induction medicine injection apparatus (figure 6) for providing placement of tablet-like medication in the endocervical/lower uterine body area, the device comprising: 
a guide tube 18, the guide tube 18 being hollow (figure 7); 
an ejector tube 10, the ejector tube 10 comprising: 
a proximal end (see “P” in figure 3 below), a distal end (see “D” in figure 3 below) and a middle portion (portion between elements “P” and “D” in figure 3 below); 
an ejector head (see “EH” in figure 3 below), the ejector head (see “EH” in figure 3 below) being coupled significantly near the distal end (see “D” in figure 3 below); 
a receiving cavity (cavity in element 10 that receives element 17), the receiving cavity (cavity in element 10 that receives element 17) being configured in the ejector head (see “EH” in figure 3 below), wherein the receiving cavity (see “EH” in figure 3 below) being for holding the tablet like medication 17; 
a wire 13 (column 3, lines 47-50), the wire 13 coupled to the receiving cavity (cavity in element 10 that receives element 17), the wire 13 being extend past the proximal end (see “P” in figure 3 below) of the ejector tube 10, wherein the wire 13 forms a handle (column 4, lines 26-30, portion of the element 13 that is held by user to pull element 13 is construed as forming handle), and wherein the wire 13 being configured to the middle portion of the ejector tube 10.

    PNG
    media_image1.png
    446
    133
    media_image1.png
    Greyscale


Regarding claim 13, Mende teaches wherein the ejector tube being made of a plastic material (column 3, lines 5-12, “polyvinyl alcohol” is a plastic).

Regarding claim 14, Mende teaches wherein the plastic material being medical grade plastic (column 3, lines 5-12, “polyvinyl alcohol” is a medical grade plastic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mende (US 2,509,241) in view of Voss (US 3,347,234).
Regarding claim 2, Mende discloses the claimed invention substantially as claimed, as set forth above in claim 1. Mende is silent regarding the cross-sectional shape of the ejector tube being circular and therefore, Mende is silent regarding the ejector tube having a circumference of seven centimeters.
However, Voss teaches a design of an apparatus to deliver tampon wherein the ejector tube 10 (figure 1) having a circumference (column 3, lines 68-72, “cylindrical” is construed as having cross-sectional shape of circular) for the purpose of having an alternative well-known shape (figure 1, column 3, lines 68-72).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the shape of the ejector tube of Mende to incorporate the ejector tube having a circumference as taught by Voss for the purpose of having an alternative well-known shape (figure 1, column 3, lines 68-72).
Mende and Voss are silent as to the specifics of a circumference of seven centimeters. The instant disclosure describes the parameter of a circumference of seven centimeters as being merely preferable, and does not describe the circumference of seven centimeters as contributing any unexpected results to the system. As such, parameters such as a circumference of seven centimeters are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the circumference of seven centimeters would be dependent on the actual application 

Regarding claim 3, Mende discloses the claimed invention substantially as claimed, as set forth above in claim 1. Mende is silent regarding the ejector head having a circumference of eight cm.
However, Voss teaches a design of an apparatus to deliver tampon wherein the ejector head (portion of element 12 comprising element 16 in figure 1) having a circumference (column 3, lines 68-72, “cylindrical” is construed as having cross-sectional shape of circular) for the purpose of having an alternative well-known shape (figure 1, column 3, lines 68-72).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the shape of the ejector head of Mende to incorporate the ejector head having a circumference as taught by Voss for the purpose of having an alternative well-known shape (figure 1, column 3, lines 68-72).
The instant disclosure describes the parameter of the ejector head having a circumference of eight cm as being merely preferable, and does not describe the the ejector head having a circumference of eight cm as contributing any unexpected results to the system. As such, parameters such as the ejector head having a circumference of eight cm are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the ejector head having a circumference of eight cm would be dependent on the actual application of the 

Regarding claim 10, Mende discloses the claimed invention substantially as claimed, as set forth above in claim 1. Mende further discloses that the ejector head (see “EH” in figure 3 above) having at least same cross-sectional size as the ejector tube. However, Mende is silent regarding the cross-sectional shape of the ejector tube and the ejector head being circular and therefore, Mende is silent regarding the ejector tube and the ejector head having a circumference.
However, Voss teaches a design of an apparatus to deliver tampon wherein the ejector tube 10 (figure 1) and the ejector head (portion of element 12 comprising element 16) having a circumference (column 3, lines 68-72, “cylindrical” is construed as having cross-sectional shape of circular) for the purpose of having an alternative well-known shape (figure 1, column 3, lines 68-72).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the shape of the ejector tube and the ejector head of Mende to incorporate the ejector tube having a circumference as taught by Voss for the purpose of having an alternative well-known shape (figure 1, column 3, lines 68-72).
Examiner further construes that modifying the cross-sectional shape of Mende to include circular will result in having the ejector head having at least same circumference as the ejector tube.

Claims 4, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mende (US 2,509,241).


Regarding claim 5, Mende discloses the claimed invention substantially as claimed, as set forth above, for claim 1. Mende is silent as to the specifics of the ejector head having a length of three cm. The instant disclosure describes the parameter of the ejector head having a length of three cm as being merely preferable, and does not describe the ejector head having a length of three cm as contributing any unexpected results to the system. As such, parameters such as the ejector head having a length of three cm are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the ejector head having a length of three cm would be dependent on the actual application of the endocervical labor 

Regarding claim 7, Mende discloses the claimed invention substantially as claimed, as set forth above, for claim 1. Mende is silent as to the specifics of the guide tube having a circumference being ten cm. The instant disclosure describes the parameter of the guide tube having a circumference being ten cm as being merely preferable, and does not describe the guide tube having a circumference being ten cm as contributing any unexpected results to the system. As such, parameters such as the guide tube having a circumference being ten cm are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the guide tube having a circumference being ten cm would be dependent on the actual application of the endocervical labor induction medicine injection apparatus and, thus would be a design choice based on the actual application.

Regarding claim 9, Mende discloses the claimed invention substantially as claimed, as set forth above, for claim 1. Mende is silent as to the specifics of the ejector tube having a greater length than the guide tube. The instant disclosure describes the parameter of the ejector tube having a greater length than the guide tube as being merely preferable, and does not describe the ejector tube having a greater length than the guide tube as contributing any unexpected results to the system. As such, parameters such as the ejector tube having a greater length than the guide tube are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would .

Claims 6, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mende (US 2,509,241) in view of Westerholm et al. (WO 2006/121754 A2).
Regarding claim 6, Mende discloses the claimed invention substantially as claimed, as set forth above in claim 1. Mende is silent regarding the specifics of the ejector tube having a length of thirty cm.
However, Westerholm a design of a device for delivery of dose into the body spaces comprising the ejector tube having a length of thirty cm (paragraph 0009, lines 13-14) for the purpose of using an appropriate length of the ejector tube length to deliver at appropriate insertion length (paragraph 0009, lines 13-14).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the length of the ejector tube of Mende to incorporate a length of thirty cm as taught by Westerholm for the purpose of using an appropriate length of the ejector tube length to deliver at appropriate insertion length (paragraph 0009, lines 13-14).

Regarding claim 8, Mende is silent regarding the specifics of the guide tube having a length of twenty-eight cm.
However, Westerholm a design of a device for delivery of dose into the body spaces comprising the guide tube having a length of twenty-eight cm (paragraph 0009, lines 13-14) for the purpose of using an appropriate length of the ejector tube length to deliver at appropriate insertion length (paragraph 0009, lines 13-14).


Regarding claims 11 and 12, Mende discloses the claimed invention substantially as claimed, as set forth above in claim 1. Mende is silent regarding wherein the guide tube being made of a plastic material wherein the plastic material being medical grade plastic.
However, Westerholm teaches wherein the guide tube being made of a plastic material wherein the plastic material being medical grade plastic (paragraph 0009, lines 10-13) for the purpose of using a material that is compatible and safe to be used in medical settings (paragraph 0009, lines 10-13).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the material of the guide tube of Mende to incorporate a plastic material wherein the plastic material is a medical grade plastic as taught by Westerholm for the purpose of using a material that is compatible and safe to be used in medical settings (paragraph 0009, lines 10-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gearon (US 1,537,992):
Feuer et al. (US2008/0027412 A1): discloses a design of an anesthesia applicator comprising an outer tube and an inner tube.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783